DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 104180586 A), hereinafter Wang, in view of Sone (US 2005/0109057 Al).
Regarding claim 1, Wang teaches a refrigeration apparatus (at least fig. 1) comprising: 
an inner box (4) surrounding a cooling chamber (i.e. inside of the inner tank 4);
a refrigerant liquefier (1) disposed at a position higher than the inner box (4); and
a refrigerant pipe (3) connected to the refrigerant liquefier (1), the refrigerant pipe comprising a portion (i.e. heat pipes on top of the inner tank 4) disposed directly above the inner box (4). 
Wang does not explicitly disclose the refrigerant pipe comprising an inclined portion, and in a state where the inclined portion is inclined with respect to a horizontal plane.

    PNG
    media_image1.png
    556
    724
    media_image1.png
    Greyscale

Annotated view of fig. 2

However, Sone teaches a refrigeration apparatus (see at least fig. 1) comprising an inner box (5), a refrigerant liquefier (at least 2), a refrigerant pipe (3) comprising an inclined portion (see annotated view of fig. 2 above) disposed above the inner box (5, at least fig. 1; para. [0023]) so that the flow of the liquefied refrigerant in the pipe cannot be easily prevented even if a refrigerant apparatus (i.e. a cooling box) tilts in some degree (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigeration apparatus of Wang to have the refrigerant pipe comprising an inclined portion directly disposed above the inner box in Sone, in order to ensure the flow of the liquified refrigerant.

Regarding claim 5, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, further comprising a heat transfer member (2), wherein a ceiling of the inner box is horizontal (see at least fig. 1). the inclined portion (i.e. the modified heat pipes 3 that are in contact with ceiling) is supported at the ceiling of the inner box (4) through the heat transfer member (2).

Regarding claim 6, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, wherein the inclined portion (i.e. the modified heat pipes 3 that are in contact with ceiling) is meandering (see at least fig. 1).

Regarding claim 7, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, wherein a plurality of the refrigerant pipes (3) are provided (see at least fig. 1). 

Regarding claim 8, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, wherein the refrigerant pipe comprises a vertical portion (i.e. heat pipes 3 located on at least 3 sides of the inner box 4) connected to the inclined portion (i.e. the modified heat pipes 3) and disposed parallel to a vertical plane (see at least fig. 1).

Regarding claim 9, Wang as modified teaches the refrigeration apparatus according to claim 8 as discussed above, wherein the vertical portion is arranged along two or more sides of the inner box (4), and is bent at a predetermined angle in plan view (see at least fig. 1).

Regarding claim 11, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, wherein the inclined portion (see annotated view of fig. 2 above) causes a refrigerant of a liquid phase to flow through the inclined portion (Sone, abstract).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sone and Sakamoto (JPH 04126973 A).
Regarding claim 2, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, except wherein a ceiling of the inner box is inclined with respect to the horizontal plane. 
However, Sakamoto a refrigeration apparatus (1) wherein a ceiling (14) of the inner box (3) is inclined with respect to the horizonal plane (see at least fig. 3).
One of skill in the art would recognize that changes in configuration are a matter of design choice such that the ceiling of the inner box is inclined with respect to the horizontal plane as taught by Sakamoto rather than the horizontal ceiling of Wang is obvious when the particular configuration result in no change in heat transfer efficiency. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigeration apparatus of Wang as modified to have where the ceiling of the inner box is inclined with respect to the horizontal Sakamoto. As the change in form or shape, without any new or unexpected results, is an obvious engineering design. See MPEP § 2144.04. 

Regarding claim 3, Wang as modified teaches the refrigeration apparatus according to claim 2, wherein the ceiling (14) of the inner box (3) and the inclined portion (13c) are parallel to each other (Sakamoto, fig. 3).

Regarding claim 4, Wang as modified teaches the refrigeration apparatus according to claim 1, except wherein the inclined portion is in contact with the ceiling of the inner box. 
However, Sakamoto a refrigeration apparatus (1) comprising an inner box (3), a refrigerant pipe (13) comprising an inclined portion (13c), wherein the inclined portion (13c) is in contact with the ceiling (14) of the inner box (3, fig. 3). 
As disclosed in Wang and Sakamoto, a refrigerant pipe making a direct contact with a surface of an inner box of a cooling chamber to obtain maximum heat transfer efficiency is common and well known to one ordinary skill in the art, such that, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigeration apparatus of Wang as modified to have where the inclined portion of the refrigerant pipe is in contact with the ceiling of the inner box (i.e. where the warm air rises and comes in contact with the ceiling of the inner box) as taught by Sakamoto, in order to maximize heat transfer efficiency. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sone and Frank et al. (US 4,614,091 A), hereinafter Frank
Regarding claim 10, Wang as modified teaches the refrigeration apparatus according to claim 1 as discussed above, wherein the refrigerant pipe comprises a lower inclined portion (see annotated view of fig. 2 above) in a state where the lower inclined portion is inclined with respect to the horizontal plane (see at least annotated view of fig. 2 above).
Wang as modified does not explicitly disclose the refrigerant pipe is disposed directly below the inner box.
However, Frank teaches a refrigeration apparatus (1) comprising a refrigerant pipe (at least 19-28), wherein the refrigerant pipe (at least 24-25) is disposed directly below inner box (4, fig. 4) in order to provide sufficient cooling even at the time of aircraft take-off and landing (at least abstract, col. 4, lines 3-23). 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigeration apparatus of Wang as modified to have where the refrigerant pipe comprising an lower inclined portion disposed directly below the inner box as taught by Frank, in order to provide sufficient cooling even at the time of aircraft take-off and landing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kadota et al. (US 5,823,248 A) teaches an inclined portion (27) of a refrigerant pipe (see at least fig. 8) disposed directly above an inner box (3, fig. 9); and 
Berchowitz et al. (US 2019/0178558 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763